Citation Nr: 0613381	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  97-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and an associate


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1956.  He died in February 1995.  The appellant is 
the veteran's widow.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) on appeal from a 
rating decisions of the VA Regional Office (RO) in Winston-
Salem, North Carolina that denied entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1151.  The claim was remanded for 
additional development in March 1999.

The appellant was afforded personal hearings at the RO in 
June 1996 and before a Member of the Board sitting at 
Winston-Salem, North Carolina in June 1998.  The transcripts 
are of record.

In a decision dated October 3, 2002, the Board denied the 
appellant's claim for DIC benefits pursuant to 38 U.S.C.A. 
§ 1151.  Thereafter, she filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
issued an Order in January 2004 vacating the Board's 
decision.  

In the January 2004 Court Order, it was found that the 
appellant had raised additional issues that were not before 
the Board at the time of the October 2002 decision.  Those 
issues were entitlement to service connection for the 
veteran's cause of death, entitlement to accrued benefits 
based on claims pending at the time of the veteran's death, 
and eligibility for benefits under 38 U.S.C.A. Chapter 35.  
Because these issues were not developed for appellate review, 
they are referred to the RO for consideration and appropriate 
action.

The case was remanded by a decision of the Board dated in 
April 2005.


FINDINGS OF FACT

1.  The veteran was evaluated for hemoptysis at a VA facility 
beginning in June 1992.  X-ray and computerized tomography 
scans at that time showed a suspicious mass in the left upper 
lobe.

2.  The veteran's case was evaluated by a VA pulmonologist in 
September 1992.  It was felt that a malignancy of the lung 
could be part of the differential diagnosis.

3.  The veteran was scheduled for a follow-up chest x-ray in 
November 1992 and did not report for the appointment.

4.  The veteran had a follow up chest x-ray in March 1993.  
He was later admitted to the VA Medical Center in Durham, 
North Carolina in March 1993 where a biopsy confirmed 
squamous cell carcinoma.

5.  The veteran received radiation therapy at a VA facility 
beginning in May 1993.

6.  The veteran died from lung cancer in February 1995.

7.  The veteran's death was not the result of any VA 
hospitalization, surgical or medical treatment.




CONCLUSION OF LAW

The veteran's death was not due to VA hospital care, or 
medical or surgical treatment.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.358, 3.800.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant avers that she is entitled to DIC benefits for 
the cause of the veteran's death pursuant to 38 U.S.C.A. 
§ 1151 because VA delayed in diagnosing his lung cancer.  She 
claims that this delay either caused or hastened the 
veteran's death. 

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the appellant and her representative have been 
notified of the laws and regulations governing entitlement to 
the benefit sought, and informed of the ways in which the 
current evidence has failed to substantiate the claim.  These 
discussions also served to inform her of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the 
appellant dated in April and December 2001, the RO informed 
her of what the evidence had to show to substantiate the 
claim, what medical and other evidence the RO needed from 
her, what information or evidence she could provide in 
support of the claim, and what evidence VA would try to 
obtain on her behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  The Board does not find that any 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Additionally, the Board wrote to the appellant in December 
2004 and advised her that she had 90 days to submit 
additional evidence or argument in regard to her claim.  She 
submitted a partial response in February 2005.  The Board 
again wrote to the appellant in February 2005 and asked that 
she place a mark on one of four boxes on the enclosure to 
indicate her desires in the current appeal.  The appellant 
replied that same month that she had no further evidence to 
submit.  She asked that the Board proceed with the 
adjudication of her appeal after affording her representative 
time to submit additional argument.  She was provided 
additional VCAA notification letters in April and July 2005 
and a supplemental statement of the case in January 2006.  
The letters also advised her to submit relevant evidence or 
information in her possession.  38 C.F.R. § 3.159(b) (2005).  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate her claim.  Extensive VA clinical records have 
been received and associated with the claims folder.  The 
veteran's file was afforded a comprehensive review followed 
by a medical opinion in February 1997.  The case was remanded 
by Board decisions dated in 1999 and October 2005.  The 
appellant also had the opportunity to provide testimony at 
two hearings.  Under the circumstances, the Board finds that 
further assistance is not required.  See 38 U.S.C.A. 
§ 5103A(a)(2)

Review of the record discloses that the veteran was not 
service connected for any lung-related disorder or disability 
at the time of his death in February 1995.

The record reflects that the earliest diagnosis of lung 
disability in the claims folder was dated in August 1976.  
The veteran was noted to have a chronic obstructive pulmonary 
disease (COPD) and a chronic cough during a history and 
physical examination conducted at the VA hospital in Hines, 
Illinois.

The veteran submitted a claim seeking an increased disability 
evaluation for his service-connected right knee disability 
and entitlement to service connection for degenerative 
arthritis of the lumbar spine secondary to the service-
connected right knee disability in March 1990.

Treatment records from Charlotte Memorial Hospital were 
received in conjunction with the veteran's claim.  They show 
that he was treated in June 1990 for chest pain, chronic 
bronchitis, and thrombocytopenia.  A chest x-ray was 
interpreted as negative at that time.

The veteran was afforded a VA orthopedic compensation and 
pension examination in June 1990.  He reported treatment for 
emphysema and bronchitis in June 1990.  No pulmonary studies 
were done at that time.  He subsequently submitted a medical 
evaluation from J. P. Pressley, M.D., in October 1991, which 
related to a medical condition not pertinent to the issue on 
appeal.  

VA outpatient treatment records from December 1990 to July 
1992 reflect that the veteran was treated for right hip pain 
in 1991 and 1992.  A June 30, 1992 entry noted that a June 
19, 1992 computerized tomography (CT) scan showed a 
suspicious mass in the upper left lobe.  Chest X-Rays were to 
be forwarded to the VA in Asheville, North Carolina, for 
review.  A purified protein derivative (of tuberculin) (PPD) 
test was interpreted as negative in July 1992.

The veteran was afforded a VA orthopedic examination in 
October 1992.  The examination report listed complaints 
involving the veteran's right hip and lower back.  There was 
no reference to any pending treatment or evaluation for a 
lung-related problem.

In May 1993, the veteran submitted a copy of the discharge 
summary from the VA Medical Center in Durham, North Carolina 
which showed that he was admitted from March 1993 to April 
1993 for diagnosis and treatment of squamous cell carcinoma 
of the lung.  History indicated that he had been seen by a 
private physician approximately one and one-half years 
earlier for a productive cough of blood-tinged sputum.  The 
veteran was treated at that time for bronchitis with 
antibiotics.  He was then seen at the Salisbury VA beginning 
in June 1992.

The veteran was scheduled for a Travel Board hearing for an 
increased rating for service-connected right knee disability 
when he died in February 1995.  There is no indication that 
he claimed that his lung cancer was related to his VA 
treatment.

The appellant submitted a claim for Dependency and Indemnity 
Compensation (DIC) in March 1995.  She included a statement 
that her claim be considered under 38 U.S.C.A. § 1151 because 
the veteran's death was the result of VA error due to the 
lack of treatment and a misdiagnosed condition leading to his 
death.  A copy of the veteran's death certificate was also 
provided showing that he died in February 1995 of lung 
cancer.

The appellant and her associate testified at a hearing at the 
RO in June 1996.  Her representative opened the hearing by 
saying that they felt that all the available records, to 
include medical records, were complete and in place.  The 
representative stated the appellant's claim that the veteran 
was evaluated at the Salisbury VA in June 1992 where a lung 
mass was found and lung cancer was to be ruled out.  (There 
is no indication in the available medical records that lung 
cancer was ruled out at that time.)  He related that the 
veteran was not made aware that he had lung cancer in June 
1992, but was first notified by telephone in March 1993.  The 
representative said that the appellant's contention was that 
the lack of a diagnosis and treatment between June 1992 and 
March 1993 lessened the chances of successful treatment of 
the veteran's cancer and that this resulted in his death.  

The appellant testified that she felt VA must have known the 
veteran had cancer prior to March 1993, or they would not 
have been able to call and tell him that he did.  She did not 
recall his being seen in September 1992 as part of the 
evaluation of the lung condition.  She was unsure about this 
because of the veteran's extensive involvement with a number 
of doctors during the course of his evaluation and treatment.  
The appellant said that she had been told by doctors that had 
VA done something sooner, they might have been able to save 
the veteran's life.  She was asked if she had any statements 
from doctors in writing to this effect and indicated that she 
did not.  The appellant also testified that the veteran was 
hospitalized in a private hospital because VA would not treat 
him.

The veteran submitted a formal written withdrawal of her 
claim regarding entitlement to DIC on a direct service 
connection basis in June 1996.  The appellant's 
representative also submitted a request for a 60-day 
extension to provide additional evidence in June 1996.  The 
RO granted the extension and notified the appellant of that 
action, also in June 1996.

The RO submitted a request for a medical review/opinion to 
the Salisbury VA Medical Center in June 1996 and also 
requested that complete clinical records be forwarded to the 
RO.  In a response received from the Medical Center in 
February 1997, the physician who conducted the review 
provided a chronological listing and analysis of events 
involved in the course of the treatment for the veteran 
between June 1992 and May 1993.  The chronology was 
essentially as follows:

June 2, 1992: Veteran was seen at the 
Salisbury VA Medical Center for 
evaluation of hemoptysis.  Chest X-rays 
with multiple views, as well as a CAT 
scan were ordered.  An appointment in the 
medicine clinic was made for June 30, 
1992.

June 19, 1992: CAT scan showed high 
probability of malignancy in the left 
upper lobe. 

June 30, 1992: Veteran was seen by Dr. C. 
at Salisbury.  Hemoptysis had subsided.  
Due to results of CAT scan, a consult was 
ordered for pulmonary evaluation at the 
Asheville, VA.  The consultation was sent 
on July 2, 1992.

August 21, 1992: Veteran was seen in 
clinic.  No reference was made to the 
appointment at the pulmonary clinic in 
Asheville.

September 10, 1992: Dr. C. called the 
pulmonologist at Asheville who had not 
received the consultation.  The veteran's 
x-rays were discussed.  Dr. C. contacted 
the veteran and informed him that a 
malignancy in the lungs was part of the 
differential diagnosis.  The veteran was 
told to come to the VA to have a repeat 
chest X-Ray.

September 11, 1992: The pulmonologist's 
consult stated that a malignancy could 
not be ruled out.  Since there were no 
previous films for comparison, he 
recommended work up for pulmonary 
tuberculosis.  He also recommended a 
pulmonary function test to evaluate 
whether the veteran was a candidate for 
surgery in the event he had a malignancy.  
The pulmonologist told Dr. C. that the 
veteran should have a repeat chest X-ray 
and follow up every two to three months.

September 17, 1992: A new chest x-ray was 
performed and a consultation was sent to 
the pulmonologist for evaluation.

September 22, 1992: The pulmonologist 
evaluated the X- Rays and recommended 
follow up X-Rays in two months.

November 17, 1992: The veteran failed to 
report for his appointment.

February 12, 1993: The veteran was seen 
by Dr. C.  He complained of pain in his 
back and right shoulder.

March 19, 1993: The veteran was seen by 
Dr. C. and had a chest X-Ray.  Dr. C. 
called a pulmonologist at the Durham VA 
and arranged for him to be evaluated.

March 28, 1993: The veteran was admitted 
to the Durham VA Medical Center.

April 1, 1993: Squamous cell carcinoma of 
the lung was diagnosed.

April 5, 1993: The veteran was discharged 
at his request in order to receive 
radiation therapy in Chicago, Illinois 
which began on May 18, 1993.

The assessment acknowledged a delay between the date of the 
suspicious CAT scan on June 19, 1992 and September 11, 1992 
when the films were evaluated by the pulmonologist at the 
Asheville VA.  It was noted that because the pulmonologist 
did not have old films to review, a malignancy, tuberculosis 
and chronic fibrosis were considered differential diagnoses.  
It was indicated that this was the reason tuberculin testing 
and follow-up X-Rays in two months were ordered.  The 
examiner related that because the veteran failed to keep his 
appointment in November 1992, there was a six-month delay 
until the follow-up x-ray in March 1993 and the diagnosis of 
carcinoma of the lung.  It was reported that because the 
veteran was not a surgical candidate due to his severe COPD 
and cirrhosis, it could not be said that any delay in the 
diagnosis hastened the onset of death.

In the substantive appeal received in March 1997, the 
appellant repeated her assertion that VA erred in not telling 
the veteran he had cancer in June 1992.  She also alleged 
that he did not receive notice of the November 1992 
appointment.

The appellant testified at a Travel Board hearing in June 
1998 essentially reiterating her June 1996 testimony.  She 
said that the veteran was first seen in June 1992 and was not 
told that he had cancer until he received a telephone call in 
March 1993 notifying him that he needed to go to the VA for 
treatment.  She stated that the veteran's cancer should have 
been diagnosed earlier and related that the veteran was 
treated only at VA facilities during the 1992-1993 timeframe.

The appellant's case was remanded for further development in 
March 1999 and she was advised to obtain and submit evidence 
from a physicians who had told her that the veteran's life 
could have been saved if VA had provided care more promptly.  
Additional VA records were also requested.  

The appellant responded to the RO's letter in April 1999 and 
said that she was unable to provide an opinion from a 
physician in support of her claim.  

The RO wrote to the appellant in April 2001 and informed her 
about the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The letter reviewed the evidence of record and 
again informed the appellant of the evidence needed to 
support her claim. 

The RO received a statement from a county veterans service 
officer on behalf of the appellant in April 2001 who related 
that the appellant had no way of getting the evidence 
referred to in the letter about a doctor's opinion.  It was 
noted that the only doctor whom the veteran saw was at VA.  
The appellant provided a statement in February 2002 and said 
that she had no additional evidence to present.

Associated with the claims folder were numerous VA clinical 
entries from 1976 to 1995.  The records include all of the 
clinical entries referenced in the medical review/opinion 
from the Salisbury VA.

The clinical records show that the veteran was seen at the 
Salisbury VAMC in January 1992 for complaints involving his 
right hip. He did not report any difficulties breathing or 
coughing.  The records then show that he was seen on June 2, 
1992 with complaints of coughing up blood for the past 10 
days and feeling pressure in his chest.  He gave a history of 
a prior episode like this that was resolved by treatment with 
antibiotics.  The physician reported that a chest x-ray 
showed evidence of a mass in the left upper lobe.  A CAT scan 
and additional X-rays were scheduled for June 19, 1992.  The 
diagnoses from the June 2, 1992, visit were COPD/questionable 
acute bronchitis, trace hemoptysis, and questionable left 
upper lobe mass.

The veteran was seen as an outpatient on June 10, 1992 and 
related no complaints regarding his lungs or chest.  He 
veteran underwent a CAT scan on June 19, 1992, that was 
interpreted as showing a fairly large mass in the left upper 
lobe.  The report said that there was calcium in the process 
but it was very speculated, and the possibility of malignancy 
definitely existed.  There was also a note of some enlarged 
nodal structures in the anterior-superior mediastinum on the 
left side that were not specified as to whether they were 
infectious or malignant.  The impression was recorded that 
there was a fairly high probability of malignancy in the left 
upper lobe.  A chest X-Ray done that same day was compared to 
a study performed on June 2, 1992 and was interpreted as 
showing that the previously discussed process in the left 
upper lobe appeared somewhat more extensive than it had on 
the earlier study even in the short interval.  The report 
further noted underlying COPD.

The veteran was seen by Dr. C. at the Salisbury VAMC on June 
30, 1992.  He reported no weight loss or further hemoptysis 
after taking antibiotics.  The clinic entry noted that the 
veteran tried to deny the chest findings.  Dr. C. noted that 
a consultation with the pulmonologist at Asheville VA was 
being arranged.  The assessment was rule out cancer of the 
lung.  

The veteran was seen in the Salisbury VA outpatient clinic on 
August 7, 1992.  The entry noted that no new problems were 
presented.  Another clinical entry dated August 21, 1992 
noted that the veteran was still smoking and had expiratory 
crackles.  It was recorded that Dr. C. discussed his 
condition with him and that he did not want to see a social 
worker.  A final entry noted that the veteran was admonished 
to stop smoking.  Dr. C. made another entry in the clinical 
record on September 10, 1992 indicating that there was 
nothing further in the veteran's chart regarding his follow-
up.  Dr. C. contacted the VA pulmonologist at Asheville who 
told him that he had received the veteran's X-Rays but did 
not receive the consultation request.  The pulmonologist was 
asked for his interpretation of the X-Rays and said that he 
saw marked COPD and something like a mass.  He recommended 
further X-Rays.  Dr. C. advised the veteran to come in for 
more chest X-rays and the veteran said he would do so during 
the next week.  It was noted that Dr. C. advised the veteran 
that he should come right away because if the mass was 
malignant, he should begin treatment immediately.

The clinical records contain a consultation from the 
Asheville VA pulmonologist dated September 11, 1992.  The 
physician said that the X-Rays from June 2 and June 19, 1992 
showed no serial change.  He noted that the X-Rays did show a 
homogenous left upper lobe density overlying the 4th and 5th 
left posterior ribs.  He also noted that the June 19th CAT 
scan showed generalized changes of bilateral bullous 
emphysema.  No mediastinal adenopathy was observed.  The left 
lower lobe lesion noted on the X-Rays was seen on the CAT 
scan.  The pulmonologist stated that the X-Rays were most 
suggestive of chronic fibrotic left lower lobe disease 
associated with advanced emphysema.  It was noted that cancer 
could not be easily ruled out but would not be his first 
consideration unless the veteran had upper chest, axillary or 
scapular pain to support a Pancoast syndrome.  He recommended 
that the veteran undergo a pulmonary function test and have 
arterial blood gas studies done as well as tuberculosis 
testing.  The pulmonologist said that old x-rays should be 
reviewed as it might well show that the left upper lobe 
abnormalities were chronic.  It was noted that bronchoscopy 
was not presently indicated.  He opined that the pulmonary 
function studies would likely show that the veteran was not a 
candidate for surgery even if cancer was present.  Finally, 
he recommended that the veteran have repeat chest X-rays and 
follow up every two to three months, assuming no Pancoast 
pain and negative tuberculosis work-up for one year, and 
every six months thereafter.

The veteran returned to the Salisbury VA clinic on September 
17, 1992 where he saw Dr. C. and had a new chest X-ray 
performed that was interpreted as showing severe chronic 
chest disease with COPD..  He reported no weight loss, 
shortness of breath or coughing up blood.  The density in the 
left upper lobe field was again seen with a possibility of 
cavitary formation.  Dr. C. prepared a new consultation and 
forwarded the most recent X-ray to the pulmonologist at the 
Asheville VA.  A notation dated September 21, 1992 records 
that Dr. C. made multiple attempts to contact the 
pulmonologist at the Asheville VA and also attempted to 
contact the veteran to discuss his possible admission to the 
hospital.

Several entries dated September 22, 1992 reflect a 
conversation between Dr. C. and the Asheville pulmonologist 
and Dr. C. and the veteran.  The pulmonologist recommended 
that the veteran follow his previously recommended course of 
evaluation.  The pulmonologist felt that the lesion in the 
lung was chronic and needed the follow-up outlined 
previously.  He did not advise admission to the hospital for 
the veteran.  Dr. C. also spoke with the veteran who said 
that he had provided three sputum specimens for testing.  

The veteran was again seen by Dr. C. in the outpatient clinic 
on February 12, 1993.  He complained of some shortness of 
breath and pain in the upper scapular area.  When seen again 
in the clinic on March 19, 1993, Dr. C. prepared a 
consultation to a pulmonologist at the Durham VA that same 
day.  The veteran was subsequently admitted to the Durham VA 
Medical Center for evaluation on March 29, 1993.

The discharge summary from Durham recounted the veteran's 
history of treatment from June 1992.  It was noted that the 
he underwent a bronchoscopy with endobronchial biopsies.  The 
biopsies were consistent with squamous cell carcinoma.  The 
veteran's case was reviewed and it was determined that he was 
not a candidate for surgical resection due to the site of the 
lesion and his underlying lung disease.  Radiation therapy 
was recommended.  The veteran underwent radiation therapy 
from May 18, 1993 to July 1, 1993.  His cancer was determined 
to be clinically stable on follow-up in August 1993.

The veteran continued to be followed at the Salisbury VA from 
August 1993 to November 1994.  A chest X-ray from February 
1994 and a CAT scan of the thorax in March 1994 were both 
interpreted to show possible recurrence of his lung cancer.  
He was admitted to the Salisbury VA April 1994 where further 
testing showed a recurrence of the cancer.  The veteran was 
discharged in May 1994 and given a consultation with an 
oncologist at the Durham VA.

The veteran was evaluated by the oncologist in May 1994 for 
possible additional radiation therapy.  The oncologist noted 
the only possible option for further treatment would be for 
brachytherapy for palliation.  It was felt that this 
represented a limited chance of relatively short-term 
palliation.  The feasibility of the treatment was to be 
researched and discussed with the veteran if it was 
available.  

The veteran continued his outpatient treatment at Salisbury.  
A July 20, 1994 entry reported that Dr. C. attempted to 
contact him regarding the results of a recent chest X-ray and 
spoke to him the next day.  The veteran was seen for follow-
up in August 1994 and it was decided to admit him to the 
Salisbury VA for treatment of pneumonia.  He was inpatient 
until September 13, 1994.

The veteran was then seen by the oncologist at the Durham VA 
on October 4, 1994.  It was noted that he and his wife did 
not want him to receive chemotherapy as the likely benefit of 
such treatment was low.  A final outpatient treatment entry 
from Durham dated in November 1994 again noted that the 
veteran and his wife did not want him to receive 
chemotherapy.  The note indicated that there were no further 
treatment options.  A social work entry dated in November 
1994 reported that the veteran was referred to hospice for 
further care.

With regard to 38 U.S.C.A. § 1151, the Board notes that that 
provision has been amended since March 1995, when the 
appellant filed her claim for DIC benefits.  However, the 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See, e.g., Jones v. West, 12 Vet. 
App. 460, 463 (1999).  Claims filed prior to October 1, 1997 
are to be adjudicated under the law as it existed previously.  
See VAOPGCPREC 40-97 (1997).  The version of § 1151 in effect 
when the appellant filed her claim provided, in pertinent 
part:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and such 
injury or aggravation results in 
additional disability to or the death of 
such veteran, . . . [DIC] . . . shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

38 U.S.C.A. §  1151 (West 1991); see also 38 C.F.R. §§ 3.358, 
3.800.

The regulations implementing 38 U.S.C.A. § 1151 (West 1991) 
are found at 38 C.F.R. §§ 3.358, 3.800 (2001).  They provide, 
in pertinent part, that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(a).  With 
regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was intended 
to alleviate.  38 C.F.R. § 3.358(b)(1).  Compensation is not 
payable if additional disability or death is a result of the 
natural progress of the injury or disease for which the 
veteran was hospitalized.  38 C.F.R. § 3.358(b)(2).  Further, 
the additional disability or death must actually result from 
VA hospitalization or medical or surgical treatment and not 
be merely coincidental therewith.  38 C.F.R. § 3.358(c)(1), 
(2).  Additionally, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment. 38 C.F.R. § 3.358(c)(3).

Here, the veteran was seen at the Salisbury VA on June 2, 
1992 because of complaints of coughing and shortness of 
breath.  He was clinically evaluated and a chest X-ray was 
done.  Further chest X-rays and a CAT scan were ordered in an 
attempt to evaluate a mass in the left upper lobe.  The 
studies were completed and referred to a pulmonologist for 
review.  There was a delay in the initial assessment by the 
pulmonologist because the paper request for a consultation 
was separated from the actual X-rays.

The pulmonologist reviewed the chest X-rays and CAT scan in 
September 1992.  He was not of the opinion at that time that 
the mass in the left upper lobe was cancer.  This was based 
on his assessment of the various tests and the veteran's lack 
of subjective symptomatology.  The pulmonologist recommended 
a period of follow-up unless the veteran began to experience 
increased symptoms.  There was no diagnosis of cancer at that 
time.

The veteran was scheduled for a routine evaluation in 
November 1992 but did not report for the appointment.  The 
appellant has contended that he did not receive notice of the 
November 1992 appointment.  However, given the number of 
medical appointments attended by the veteran, the Board finds 
that it is likely that he was informed of the scheduled 
appointment as the clinical entries show that Dr. C. 
maintained contact with him throughout the course of his 
illness.  Eventually the veteran was referred to a 
pulmonologist at the Durham VA in March 1993 where his cancer 
was diagnosed based on several tests.  This was the first 
recorded diagnosis of lung cancer for the veteran.  He 
subsequently underwent radiation therapy where his cancer was 
noted to be clinically stable in August 1993.

Unfortunately, the veteran suffered a recurrence of his lung 
cancer in April 1994.  As indicated when he was first 
diagnosed, the veteran was not a candidate for surgery 
because of his underlying lung disease.  He was also not a 
candidate for further radiation therapy on account of prior 
treatment in this regard.  As reported previously, the 
veteran did not want to receive chemotherapy as it was felt 
that the likely benefit was small.  No further treatment 
options were indicated.

The record reflects no indication of any refusal to treat the 
veteran at any time during the period of the initial 
evaluation, diagnosis, administering of radiation therapy or 
subsequent follow up.  The veteran received treatment and/or 
evaluation at four separate VA medical centers.

As to the appellant's contention that the VA physicians knew 
that the veteran had cancer prior to March 1993, there is no 
evidence to support that contention.  As previously 
discussed,  the pulmonary specialist did not believe the 
veteran had cancer, although it was not ruled out.  It was 
not until actual bronchial washings and biopsies were 
conducted in March 1993 that a conclusive diagnosis of cancer 
was possible.  The clinical records do show that Dr. C. 
strongly suspected that the mass in the left upper lobe was 
malignant and the records show that he conveyed this concern 
to the veteran prior to March 1993.

The appellant also said that the veteran was first notified 
that he had cancer by telephone, but the record does not show 
this to be the case.  There are a number of clinical entries 
showing that Dr. C. called the veteran between June and March 
1993 to voice concern.  There is no indication that he told 
the veteran he had cancer in any of the calls.  There are 
calls from Dr. C. after July 1993 wherein he advised the 
veteran that there could be a recurrence of the cancer since 
it was by then a known diagnosis.  There was no evidence of a 
confirmed diagnosis of lung cancer prior to the evaluation in 
March 1993 when the veteran was diagnosed as an inpatient.  
He was discharged after being informed of his diagnosis and 
electing radiation therapy in Chicago.

Finally, the appellant contends that the delay in the 
diagnosis caused or hastened the veteran's death.  There is 
no objective evidence to support this contention.  The 
appellant was given several opportunities to provide a 
medical opinion to support her contentions but responded that 
she did not have such evidence.  Moreover, the VA 
review/medical opinion, while acknowledging the delay in the 
diagnosis, said that it could not be concluded that the delay 
hastened the onset of death.  There is no competent medical 
evidence of record to contradict this conclusion.

It is settled that the omission or failure by VA to diagnose 
or treat an underlying disease may be compensated under 38 
U.S.C.A. § 1151 (West 1991).  VAOPGCPREC 5-2001.  This 
generally requires a showing that VA failed to diagnose 
and/or treat a preexisting disease or injury; that a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and that the 
veteran suffered death that probably would have been avoided 
if proper diagnosis and treatment had been rendered.  Id.  As 
noted above, the medical opinion evidence of record indicates 
that given the facts as known to VA, VA physicians undertook 
reasonable care in diagnosing and treating the veteran's 
cancer.  For all the reasons enunciated above, the Board 
concludes that the requirements for showing that death 
occurred due to omission or failure to diagnose or properly 
treat the veteran's cancer have not been met.

In summary, the veteran presented with lung-related problems 
in June 1992.  X-ray and CAT scan studies were done and 
referred to a medical specialist who concluded that the 
studies did not show cancer at the time.  Specific follow-up 
was scheduled and provided for the veteran, and he was 
eventually admitted to a VA facility and diagnosed with 
cancer after experiencing an increase in symptoms.  He 
received ongoing treatment for his initial complaints and 
subsequent diagnosis of cancer until his death.  There is no 
objective evidence to show that the veteran's death was the 
result of medical care, or lack thereof, provided by VA.  In 
light of the evidence of record, the appellant's claim must 
be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a basis for 
granting benefits under 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990).  


ORDER

The claim for DIC benefits pursuant to 38 U.S.C.A. § 1151 for 
the cause of the veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


